615 So. 2d 233 (1993)
BANCO BILBAO VIZCAYA, S.A., Appellant,
v.
NAIZ, S.A., Appellee.
No. 92-2557.
District Court of Appeal of Florida, Third District.
March 9, 1993.
*234 Valdes-Fauli, Cobb, Bischoff & Kriss and Wilfredo A. Rodriguez and Jeremy J. Hart, Miami, for appellant.
Miguel A. Martin & Associates and Cesar Gomez, Miami, for appellee.
Before SCHWARTZ, C.J., and BASKIN and GERSTEN, JJ.
PER CURIAM.
Banco Bilbao Vizcaya, S.A. [BBV], appeals an order denying its motion to stay or abate the lawsuit brought by Naiz, S.A. We treat the appeal as a petition for writ of certiorari, and grant certiorari.
The pendency of an action in a court of competent jurisdiction will abate a later action filed in a court of like jurisdiction. Birnholz v. Steisel, 338 So. 2d 862 (Fla. 3d DCA 1976). Abatement is proper where the two pending actions involve the same parties and substantially the same causes of action. Birnholz; Lightsey v. Williams, 526 So. 2d 764 (Fla. 5th DCA 1988). Prior to filing the lawsuit in Dade County, Naiz instituted an action in Spain, seeking the same relief from the defendants, based on the same allegedly fraudulent scheme. BBV's motion to abate the Dade County action was proper. The court departed from the essential requirements of law in denying BBV's motion. Robinson v. Royal Bank of Canada, 462 So. 2d 101 (Fla. 4th DCA 1985). Thus, we quash the order under review and remand for entry of an order abating the proceedings pending the completion of the action in Spain.
Certiorari granted; order quashed; cause remanded.